Citation Nr: 1028626	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care 
system treatment without a copayment requirement beginning August 
14, 2007.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision of the VA Health Eligibility 
Center (HEC) in Atlanta, Georgia that determined that the Veteran 
was responsible for co-payment charges associated with VA medical 
care he received beginning August 14, 2007.


This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Information obtained from the Internal Revenue Service (IRS) show 
that the Veteran's gross household income for the year 2006 
exceeded the 2007 VA National Means Test threshold for a Veteran 
with one dependent.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system without a 
copayment requirement for since August 14, 2007, have not been 
met.  38 U.S.C.A. §§ 1710, 1722(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.36, 17.47(d)(4) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall furnish hospital care and medical services to any 
veteran who is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. § 1710(a)(2)(G), 1722(a) (West 
2002).  A veteran shall be considered to be unable to defray the 
expenses of necessary care if his attributable income is not 
greater than a specified income threshold.  38 U.S.C.A. § 
1722(a)(3) (West 2002).

The income threshold is updated annually and published in the 
Federal Register.  38 C.F.R. § 3.29 (2007-2009).  All payments of 
any kind from any source shall be counted as income during the 
12-month animalization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2009).  38 C.F.R. 
§ 3.271(a) (2009).

As noted in communication to the Veteran, the 2006 income 
threshold for a Veteran with one dependent was $33,350.00.

In August 2007, the Veteran provided information in a VA Form 10-
10EZR, which, initially, did not correspond to the financial 
figures reflected in his tax records.  

In April 2008 and June 2008 correspondence, VA notified the 
Veteran of the discrepancy in income as reported by him and as 
verified by the IRS.  He was requested to submit a revised VA 
Form 10-10EZR reflecting his accurate income for the year 2006.  
The Veteran declined to respond to either request, but in a 
December 2008 phone call the VA, he indicated that his income for 
2006 was in excess of the threshold for a Veteran with one 
dependent.  Accordingly, based upon the Veteran's tax records, 
and VA's verification requests to the appropriate financial 
institutions, the total amount of unearned income was determined 
to exceed the income threshold for eligibility for cost-free VA 
health care.  

In July 2008, the Veteran was notified that his health care 
eligibility would be changed and that he would be required to 
make copayments beginning August 14, 2007.  In July 2008 and 
March 2009 correspondence, the Veteran did not dispute that he 
had gross household earnings in 2006 which were greater that the 
Means Test income threshold, but instead contended that the 
income that his spouse received from inherited trusts should not 
be counted towards their total unearned income because those 
monies were kept in a trust in her name only and were available 
to her alone.  He additionally contended that all dividends 
received from the trust should not be counted as income because 
they were immediately re-invested and neither he nor his spouse 
accessed that money in 2006.  

The Veteran's arguments that his spouse's trust and associated 
income should not be considered in evaluating his entitlement to 
VA health care without a copayment obligation, is unavailing.  
Payments of any kind, from any source, shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2009).  
Generally, regular or irregular payments associated with stocks, 
bonds, and trusts, are not among the payments that are excluded 
by statute.  38 C.F.R. § 3.271(1)(2), 3.272 (2009).  For that 
matter, the Veteran's spouse's income is subject to the same laws 
and regulations related to countable income as his own.  
38 C.F.R. § 3.262(a)(3)(b) (2009).  Although the Veteran contends 
that the trust should be excluded from his income, and it is 
unclear as to the nature of the trust, whether it is irrevocable 
or revocable, such classification is immaterial in this case.  No 
matter the type of trust, the Veteran's unearned countable income 
is based upon the dividends received from the trust, and not the 
trust principal itself.  The total income for the Veteran and his 
spouse for the year 2006, excluding the principal balance of his 
spouse's trust but counting the dividends received, exceeds the 
income threshold of $33,350.00 for eligibility for cost-free VA 
health care in income year 2006.  Additionally, his spouse's 
decision to reinvest the dividends still amounts to income 
received under the regulations at the time that the dividends 
were intitially received, and that decision does not affect the 
Veteran's eligibility for waiver of copayment fees.  
Consequently, the Veteran's eligibility status was appropriately 
changed to "copayment required" by the HEC.

The Veteran contends that it is unfair to deny him enrollment in 
the VA health care system without the requirement of a copay.  He 
appears to raise an argument couched in equity.  While certainly 
sympathetic to such an argument, the Board is bound by the law 
and is without authority to grant benefits on the basis of 
equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416 (1994).

The Veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances.  However, the Board is 
bound by the statutes and regulations governing entitlement to VA 
benefits.  38 U.S.C.A. § 7104(c) (West 2002).  For the reasons 
and bases set forth above, the Board finds that the law, and not 
the evidence, is dispositive.  The Veteran's verified 2006 
income, minus allowable exclusions, remains above the income 
threshold for eligibility for cost-free health care.  In view of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


Duties to Notify and Assist the Appellant

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, VA notified the Veteran by April 2008 and June 2008 
letters of the income discrepancy in the case, afforded him an 
opportunity to correct and verify the income reported for the 
year 2006, and provided him with forms on which to verify income 
for that year.

With regard to the duty to assist, the claims file contains the 
Veteran's pertinent financial documents.  Additionally, the 
claims file contains the Veteran's own statements in support of 
his claim.  The Board has carefully reviewed those statements and 
concludes that he has not identified further pertinent evidence 
that is not already of record.  The Board has also reviewed the 
other available records for references to additional documents 
not of record.  Although the Veteran's August 2007 10-10EZR is 
not of record, the Board finds that error is not prejudicial to 
the Veteran, as his reported income was documented by the HEC in 
a subsequent June 2008 correspondence and reiterated in the 
January 2009 Statement of the Case.  In July 2008, the Veteran 
acknowledged VA's account of his verified income and did not 
dispute those figures, but instead raised an argument as to why a 
certain portion of the income should not be counted for income 
year 2006.  Accordingly, there is no indication that further 
development with regard to his reported income is necessary in 
this case, as that matter is not an issue that is in dispute. 

Accordingly, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Additionally, the Veteran was offered the opportunity 
to testify before the Board but he failed to appear for his 
scheduled hearing in July 2010.


ORDER

Entitlement to VA health care system treatment without a 
copayment requirement beginning August 14, 2007, is denied; 
however, the Veteran is not responsible for any copayments 
charged prior to August 14, 2007.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


